DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character: 
110 has been used to designate “the snap button socket” and “the opening”.
300 has been used to designate “the opening”; “the cord passing portion” and “the front cord passing surface”.
302 has been used to designate “the opening”; “the cord passing portion” and “the front cord passing surface”.
305 has been used to designate “the surface”; “the top surface” and “the flat upper surface”.
310 has been used to designate “the bottom part”; “the bottom surface bottom portion” and “the element”.
311 has been used to designate “the inner surfaces”; “the cord receiving surface” and “the cord passing portion”.
320 has been used to designate “the movable top part”; “the top movable portion” and “the top portion”.
410 has been used to designate “the rear cord surface” and “the rear cord passing surface”.
412 has been used to designate “the rear cord surface” and “the rear cord passing surface”.
420 has been used to designate “the opening”; “the cord receiving surface”; “the cord passing portion”; “the cord passing opening” and “the cord passing surface”.
530 has been used to designate “the decorative portion” and “the snap button”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections

Claims 1-3 and 7 are objected to because of the following informalities:
Claim 1, line 7 “bring cord” should be - - bring the cord - -.
Claim 1, line 8 “second part” should be - - second parts - -.
Claim 1, line 10 “snap on” should be - - snap-on - -.
Claim 2, line 3 “snap on” should be - - snap-on - -.
Claim 3, line 1 “snap on” should be - - snap-on - -.
Claim 7, line 1 “snap in” should be - - snap-on - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the socket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appears that claim 2 depends from claim 1 because the socket was introduced in claim 1.
Claim 2 recites the limitation "the second part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appears that claim 2 depends from claim 1 because the second part was introduced in claim 1.
Claim 2 recites the limitation "the pressing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appears that claim 2 depends from claim 1 because the pressing surface was introduced in claim 1.
Claim 2 recites the limitation "the socket portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend to - - a socket portions - - or define a socket portions earlier in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nussbaum et al. (US Patent No. 10,512,304).
Regarding claim 1, Nussbaum et al. discloses a cord lock device, comprising: 
a cord lock device, having a first part forming an outer housing and a second part which moves relative to and inside of an inner surface of the first part, and a spring device that maintains pressure between the first and second parts, the first part and the second part having cord passing surfaces allowing at least one cord to pass through the cord passing surfaces, and the second part having a pressing surface which is pressed to bring cord passing surfaces on the first and second part into communication with one another, to release tension on the cord passing through the cord passing surfaces (see annotated Fig. 4A), 
wherein the pressing surface includes a socket (444) for a snap on device (see annotated Fig. 4A and Fig. 4B).  
Regarding claim 2, Nussbaum et al. discloses, wherein the socket (444) is inside of the second part, having an opening that opens into the pressing surface, and having the socket portions which connect to the snap on device being inside of the second part (see annotated Fig. 4A and Fig. 4B).  
Regarding claim 3, Nussbaum et al. further discloses, comprising the snap on device, with a decorative part (20) thereon, the snap-on device attached into the socket (444) on the pressing surface (see annotated Fig. 4A and Fig. 4B; also Col. 3, lines 19-23).  
Regarding claim 6, Nussbaum et al. discloses, wherein the decorative part includes a light device (24) thereon (see Col. 3, lines 27-38).  
claim 7, Nussbaum et al. discloses, wherein the socket for the snap in device extends into the pressing surface and below the pressing surface (see annotated Fig. 4A and Fig. 4B).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US Patent No. 10,512,304), in view of Perrier et al.  (US Publication No. 2021/0298427).
Regarding claim 4, Nussbaum et al.  discloses the claimed invention except for the decorative part includes a compass thereon.  However Perrier et al. teaches the decorative part includes a compass thereon (see paragraph [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a compass to the cord lock device for navigation purposes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (US Patent No. 10,512,304), in view of Wolfberg (US Publication No. 2004/0221433)
Regarding claim 5, Nussbaum et al.  discloses the claimed invention except for the decorative part includes a GPS device.  However Wolfberg teaches the decorative part includes a GPS device (see paragraph [0044], lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a GPS device to the cord lock device for navigation purposes.


    PNG
    media_image1.png
    705
    581
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677